— In an action for, inter alia, specific performance of a contract to convey title to real property, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), entered May 16, 1986, which denied his motion for a preliminary injunction, and canceled a notice of pendency filed in the office of the Clerk of the County of Dutchess against certain property owned by the respondent Greater New York Councils, Boy Scouts of America.
Upon oral application by the defendants at the oral argument of this appeal, appeal dismissed as moot, without costs or disbursements. By order of the Supreme Court, Dutchess County, entered June 3, 1986, the defendants’ motion for summary judgment dismissing the complaint was granted. Oral application by the plaintiff for a stay of the order granting summary judgment and the sale of the subject property denied. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.